—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of the Family Court, Kings County (Elkin, J.), dated October 31, 1997, which, after a fact-finding hearing and a waiver of a dispositional hearing, inter alia, terminated his parental rights with respect to his child, Sarafina Aisha F., and transferred custody and guardianship rights of the child to the Commissioner of Social Services of the City of New York and St. Christopher-Ottilie for purposes of adoption.
Ordered that the order is affirmed, without costs or disbursements.
St. Christopher-Ottilie (hereinafter the agency) met its burden of establishing by clear and convincing evidence that it exercised diligent efforts by various means to strengthen the parental relationship (see, Social Services Law § 384-b [7] [a], [f]).
The record demonstrates that the agency met its burden of establishing by clear and convincing evidence that the father permanently neglected the child by failing to plan for her future. Despite the agency’s efforts, the father failed to avail himself of the various resources necessary for reunification (see, Social Services Law § 384-b [7] [c]; Matter of Reggie B., 223 AD2d 471). In addition to his unsatisfactory record of parental visits, he stated that it was not his responsibility to plan for the child, failed to provide a certificate of completion of parenting skills classes, and failed to remain drug-free. Rosenblatt, J. P., Miller, Altman and Friedmann, JJ., concur.